Citation Nr: 0717061	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for Arnold-Chiari 
Malformation (ACM).  

2.	Entitlement to service connection for gout of the knees 
and ankles.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in November 2006.  

The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's ACM is a congenital disorder that is not 
shown to have been aggravated by any event during service, 
including facial trauma while on active duty.  

2.	Gout of the knees or ankles was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.




CONCLUSIONS OF LAW

1.	ACM was neither incurred in nor aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.	Gout of the knees or ankles was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2002 and September 2003, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was afforded the proper notifications 
regarding degree of disability and effective dates in March 
2006.   The Board notes that VA erred in failing to provide 
notice of these two elements of a service connection claim 
prior to initial adjudication of the service connection 
claims in this matter.  Also, the Board notes that prejudice 
may be presumed when there is an error in notice.  Here, 
however, the Board has decided to deny service connection, 
and matters involving disability ratings and effective dates 
are moot.  There can be no prejudice in failure to notify the 
veteran regarding moot matters.  

Finally, with regard to the duty to assist, all appropriate 
development has been undertaken.  There is no showing that 
there are additional records or other evidence that should or 
could be obtained prior to entry of a decision at this time.


Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

       ACM

Regarding the veteran's claim for service connection for ACM, 
it is noted that service connection for this disorder was 
previously denied by the RO in a November 2001 rating 
decision.  Rating decisions which are not timely appealed are 
final, with the exception that a claim may only be reopened 
with new and material evidence.  38 U.S.C.A §§ 5108, 7105.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If a claim is reopened with 
new and material evidence, the claim is to be reviewed on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the veteran's testimony at his 
hearings on appeal constitutes new and material evidence such 
that the claim may be reopened.  

Having decided that the claim is reopened, as noted, all the 
evidence on file must now be considered.  The next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is concluded that the Board may proceed 
without prejudice to the veteran.  The RO has provided the 
veteran notice as to the requirements for service connection; 
the veteran's argument throughout the instant appeal has been 
on the merits, not on the question of whether new and 
material evidence has been presented; and he has had the 
opportunity for a full hearing throughout the process.  It is 
therefore concluded that there is no prejudice to the veteran 
based on de novo review.  

Review of the record shows that the veteran was first noted 
to have ACM on MRI evaluation in September 1995, several 
years after separation from active duty.  He has testified 
that he believes that his malformation is related to the 
traumatic incident that occurred while he was in service, 
namely when struck in the head with a blank firing device 
during service.  In an attempt to ascertain whether such an 
injury could cause this disorder, the veteran was afforded a 
VA compensation examination in July 2001 and his medical 
records were reviewed by a VA physician in October 2004.  At 
the time of the July 2001 examination, the examiner indicates 
that the veteran did have ACM on MRI evaluation as well as 
hydrocephalus.  It was noted that the veteran had reportedly 
had a large head dating back to his school days and that he 
had grown up with hydrocephalus.  The examiner believed that 
the ACM was also part of this picture and that it was not 
post-traumatic in origin.  

In October 2004, the veteran's medical records were 
thoroughly reviewed by a VA physician.  That physician stated 
that the veteran's ACM was a congenital disorder.  It could 
not be considered to be acquired because acquired ACM from 
head trauma resulted in an enlarging mass lesion such as a 
subdural or epidural hematoma, or in a slow growing brain 
tumor such as a meningioma or glioma.  These led to a 
worsening of the symptoms of the acquired ACM.  This was not 
the case with the veteran.  He most likely had ACM type I, 
with hydrocephalus since birth.  Although he had a history of 
facial trauma, with fracture of the malar bone in service, 
there was no objective evidence that he had a subdural 
hematoma or extradural hematoma at that time.  Neither had 
other space occupying lesions such as a meningioma or other 
tumor been suggested by the neuro imaging studies performed 
in 1995 and 2000.  The veteran's assertion that a normal CT 
scan study performed when he was a child was proof that the 
ACM did not exist at that time was considered by the October 
2004 VA examiner, however the examiner did not find this 
assertion to have any merit.  The examiner specifically 
stated that ACMs could not be diagnosed with any degree of 
certainty on CT scans, which were axial studies, and that 
ACM's are best diagnosed on MRI such as performed in 1995 and 
2000.  Therefore, the possibility that the ACM was acquired 
was not accepted by the examiner.  

The veteran believes that his ACM was the result of the head 
trauma that he sustained while he was on active duty.  While 
he has given sworn testimony to the effect that he believes 
that there is a relationship between the incident in service 
and his ACM, it is noted that he is a layman, and, as such, is 
not competent to give an opinion requiring medical knowledge 
such as that involved in making diagnoses or explaining the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no competent medical opinion that the 
ACM was related to service, including the head trauma 
sustained by the veteran therein.  Rather, the opinions of 
record are to the affect that the veteran's ACM is a 
congenital disorder that the veteran has had all of his life.  
Such a disorder may not form the basis for a grant of 
compensation benefits.  38 C.F.R. § 3.303(c).  Under these 
circumstances, the claim must be denied.  
        

GOUT

The veteran is also seeking service connection for gout of the 
ankles and knees.  

Review of the record shows that he was treated for complaints 
of knee and ankle pain while on active duty, but there is no 
indication that he ever manifested gout while on active duty.  
Gout was not show during service, at separation, or for years 
thereafter.

Since separation from service in 1988, the earliest reference 
to gout was in 2003.  The claims file is without any medical 
records showing a relationship between the veteran's gout and 
his period of service.  Without some evidence of a link to 
service, the veteran's claim cannot be granted.

Although the veteran has testified that he believes there is 
an etiologic relationship, he is not competent to render such 
an opinion.  Espiritu, supra.  As the veteran has not 
submitted evidence establishing that the veteran's gout is 
related to service, service connection is not warranted.  


ORDER

Service connection for ACM is denied.

Service connection for gout is denied.  


REMAND

The veteran is also claiming entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  

The record includes an April 2006 statement from Takeo 
Kawamura, M.D., who notes that he is currently treating the 
veteran's service-connected PTSD, and that the veteran's PTSD 
has caused him to be unemployed.  Records of treatment by 
Takeo Kawamura, M.D., have not been associated with the 
claims folder.  The letter and opinion, as well as some of 
the treatment records, are pertinent to the severity of the 
veteran's PTSD disability since his last VA examination in 
January 2006.

In addition, there is an April 2006 statement from Henry H. 
Atkins, II, M.D., who indicates that the veteran is 
experiencing additional disability related to service-
connected conditions.  Specifically, he states that the 
veteran is experiencing daily facial pain, headaches and 
decreased hearing as a result of the head trauma for which 
service connection has been established.  The statement 
raises issues of service connection for additional 
disabilities that are intertwined with the veteran's claim 
for unemployability benefits.  EF v. Derwinski, 1 Vet. App. 
324 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the 
RO/AMC should contact Drs. Atkins and 
Kawamura and obtain copies of all records 
of pertinent treatment they provided the 
veteran.  

2.  The RO/AMC must review the claims file 
adjudicate the intertwined issues 
regarding service connection for facial 
pain, headaches and decreased hearing.  
This must include ensuring that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

3.  Thereafter, after any additional 
development deemed appropriate, the RO/AMC 
should readjudicate the issue of entitlement 
to a TDIU, in light of all the additional 
evidence added to the record.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


